 

Exhibit 10.1

 

Free English translation of Spanish language document

 

[tex10-1b.jpg] 

 

AGREEMENT No: VCM - GNR - 025 - 2014

AGREEMENT FOR THE SALE AND PURCHASE OF COMMODITIES (CRUDE OIL)

PARTICULAR CONDITIONS

 

The following are the Particular Conditions of the Agreement for the Sale and
Purchase of Commodities (Crude oil) No. VCM - GNR - 025 - 2014, hereinafter
defined as the “Agreement”.

 

The Agreement will be governed by the Particular Conditions specified below, and
the conditions not expressed in the Particular Conditions, will be governed by
the provisions of the clauses contained in the General Conditions.

 

  THE PARTIES:

 

 THE BUYER Name   ECOPETROL S.A. Made up by   A decentralized entity of the
national level, created by Law 165 of 1948, with NIT 899.999.068 - 1, organized
as a Company Partially Owned by the State based on the provisions of article 2°
of Law 1118 of 2006, attached to the Ministry of Mines and Energy, with its main
place of business in Bogotá, D. C., the corporate by – laws of which are
contained, in an integral manner, in Public Deed No. 5314 of the 14th of
December of 2007 and its successive amendments, all of them granted before the
Second Notary of the city of Bogotá, D.C., and registered with the Chamber of
Commerce of Bogotá, D. C., hereinafter and for the purposes of this Agreement
well be called THE BUYER, represented herein by LUIS FRANCISCO SANABRIA CHACÓN,
identified with Colombian I. D. Card No. 79.538.375, acting in his capacity
as  Refined Products and Crude Oils’ National Manager and who is duly authorized
to enter into this Agreement, according to the Certificate of Existence and
Incumbency attached hereto. Address   Carrera 7 No. 37 – 69, 5th Floor, Bogotá,
D.C. NIT   899.999.068 - 1 Represented by   Luis Francisco Sanabria Chacón
Identification   79.538.375 Issued at   Bogotá Position   Refined Products and
Crude Oils’ National Manager Phone No.   (57) (1) 2344820

 

THE SELLER Name   GRAN TIERRA ENERGY COLOMBIA LTD Made up by   A Colombian
branch office of a foreign company organized according to the laws of the Estado
de Utah, United States of America, duly established in Colombia according to
Public Deed No. 5323 of the 25th of October of 1983, of the Seventh Notary of
the city of Bogotá, D. C., and registered with the Chamber of Commerce of
Bogotá, D. C., with NIT 860.516.431 - 7, hereinafter who will be called, for the
purposes of this Agreement, THE SELLER, represented herein by ALEJANDRA ESCOBAR
HERRERA, identified with Colombian I. D. Card No. 52.646.943 and IVÁN TOBÓN
GARCÍA, identified with Colombian I. D. Card No. 79.751.294, acting in their
capacity as Alternate Legal representatives and who are duly authorized to enter
into this Agreement, according to the Certificate of Existence and Incumbency
attached hereto, and who say that neither them nor the company or the branch
office in Colombia represented by them have fallen in any cause of
disqualification or incompatibility established in the National Constitution or
in the Law that prevents the execution and delivery of this document.

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 1 of 12

 

 

Free English translation of Spanish language document

 

[tex10-1b.jpg] 

 

Address Calle 113 No. 7 - 80, 17th Floor, Bogotá, D.C. NIT 900.139.306 - 1
Represented by Alejandra Escobar Herrera and Iván Tobón García Identification
52.646.943 and 79.751.294 Issued at Bogotá Position Alternate Legal
representatives Phone No. (57) (1) 6585757

 

PARTICULAR RECITALS

 

1.Whereas, on the twenty seventh (27th) day of the month of July of year one
thousand nine hundred and eighty seven (1987), THE BUYER and THE SELLER, then
called ARGOSY, entered into ARGOSY ENERGY INTERNATIONAL (ARGOSY), entered into
the Santana Risk Share Agreement (CPR - Santana).

 

2.Whereas, on the thirtieth (30th) day of September of year two thousand and two
(2002), THE BUYER and THE SELLER, then called ARGOSY, entered into an
Association Agreement called Guayuyaco.

 

3.Whereas, on the twenty seventh day (27th) of the month of June of year two
thousand and five (2005), the National Hydrocarbons’ Agency and THE SELLER, then
called ARGOSY, entered into an Hydrocarbons’ Exploration and Exploitation
Agreement for the sector called Chaza (Chaza E&E Agreement).

 

4.Whereas, THE SELLER represents, under oath, which is deemed as taken by the
signature of this document, that it is the holder and / or it has the
authorization to commercialize and / or dispose of the crude oil to be committed
by virtue of this Agreement, which comes from the fields of the CPR-Santana, of
the CA - Guayuyaco and of the Chaza E&E Agreements (hereinafter, “the "Fields”).

 

5.Whereas, for the purposes of the performance of this Agreement, THE SELLER has
entered into two agreements with CENIT TRANSPORTATION Y LOGÍSTICA DE
HiDROCARBUROS S. A. S. (CENIT) the corporate purpose of which is the service of
transportation of liquid hydrocarbons in the Tran Andean Pipeline (OTA) and in
the Mansoya – Orito Pipeline (OMO) and these agreements are an essential
consideration for the execution of this Agreement.

 

6.Whereas, for the purposes of the performance of this Agreement, THE SELLER has
entered into an agreement with THE BUYER’S PRODUCTION VICE – PRESIDENCY, the
purpose of which is the offloading in the Dina Station and this Agreement is an
essential consideration for the execution of this Agreement.

 

7.Whereas, on the seventh (7th) day of October of year two thousand and fourteen
(2014), THE BUYER held an internal meeting in which it reviewed the conditions
of the negotiation of the purchase from THE SELLER of the crude oils from the
Fields.

 

8.Whereas, according to the provisions of THE BUYER’S Delegation instruments,
the Refined Products and Crude Oils’ National Manager is the officer competent
to execute this document.

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 2 of 12

 

 

Free English translation of Spanish language document

 

[tex10-1b.jpg] 

 

I.PURPOSE AND QUANTITIES

 

THE BUYER agrees to acquire up to one hundred per cent (100%) of the crude oil
owned by THE SELLER and produced in the Fields, and THE SELLER, on its part,
commits to sell and deliver up to one hundred per cent (100%) of the crude oil
owned by it, produced in the Fields, according to the provisions of the Tenth
clause – Deliveries’ program of the General Conditions. This Agreement does not
include the volume of crude oil the subject of the royalties.

 

II.DESTINATION OF THE CRUDE OIL

 

THE BUYER will destine the crude oil received in the Tumaco Plant to its export
through the port of Tumaco, the crude oil received in the Dina Station to be
exported through the port of Coveñas and the crude oil received in the Vasconia
Station to be refined in the country. THE BUYER may, in addition: i) destine the
crude oil the subject of the Agreement and received in the Points of Delivery to
be exported through other ports and / or ii) destine it to be refined in the
country, giving prior written notice to THE SELLER.

 

The receipt of the volumes for the compliance with the purpose of this Agreement
is subject to:

 

i.The execution of the respective pipelines transportation agreements with
CENIT, or whoever takes its place.

 

ii.The availability of the facilities for receipt and transportation through the
OMO and the OTA scheduled by CENIT, or whoever takes its place.

 

iii.The execution of the respective agreement or contract for the offloading of
the crude oils at the Dina Station with THE BUYER.

 

III.TERM OF EXECUTION

 

As from the first (1st) day of the month of December of year two thousand and
fourteen (2014) and up to the thirtieth (30th) day of the month of November of
year two thousand and fifteen (2015).

 

IV.PRICE

 

A. For the crude oil exported as South Blend Mix through the port of Tumaco and
received at the Tumaco Plant:

 

Crude oil Price =   Marker – Hydrocarbons’ Handling Fee – Commercialization Fee

Below is the definition of each one of the foregoing terms:

 

Marker: Corresponds to the average price of the exports of the South Blend Mix
in USD $ / Bl that has been made by THE BUYER’S Foreign Trade Manager (including
crude oils negotiated for the subsidiaries) in the month of the deliveries
through the Port of Tumaco. This price will be reported by THE BUYER. In case
that no exports have been made for the month of the deliveries, the Parties
shall apply as provisional and final price defined in the Invoicing and Payment
Clause. The quality of reference of the South Blend Mix is: 29,3° API and 0.62%
sulfur (S).

Fee for the Handling of Hydrocarbons in the port of Tumaco: Corresponds to the
sum of three dollars and six thousand four hundred and thirty one ten
thousandths of one American dollar per barrel (USD $ / Bl 3.6431).

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 3 of 12

 

 

Free English translation of Spanish language document

 

 [tex10-1b.jpg]

 

Commercialization Fee: Corresponds to the sum of two U.S. dollars per barrel
(USD $ / Bl 2,00).

 

B. For crude oil received at the Dina Station and exported through the port of
Coveñas:

 

Crude oil Price =Marker – Transportation (Delivery Site/ Loading Port) –
Transportation tax – Hydrocarbons’ Handling Fee – Commercialization Fee

 

Below is the definition of each one of the foregoing terms:

 

Marker: Corresponds to the average export price of the Vasconia Blend in USD $ /
Bl that has been made by THE BUYER’S Foreign Trade Manager (including crude oils
negotiated for the subsidiaries) in the month of the deliveries. This amount
will be given by THE BUYER. In case that no exports have taken place for the
month of the deliveries, the Parties shall apply as Marker the average price of
the daily quotations of the Vasconia crude oil reported by Platt’s and Argus for
the month of the deliveries. The quality of reference of the Vasconia crude oil
is 24,8° API and 0,95 % sulfur (S).

 

Transportation (Delivery Site / Shipping Port): It is determined as the addition
of the fees established by the Ministry of Mines and Energy for the pipelines
between Tenay and Coveñas. The pipelines’ transportation fees will be adjusted
every year by the “Phi” Factor according to what is established by the Ministry
of Mines and Energy.

 

Stretch  Approval
Resolution  Base 100% Fee
MME USD $ / Bl  Tenay – Vasconia  OAM   2,6870  Vasconia – Coveñas ODC  ODC 
 1,7542  Total Transportation      4,4412 

 

The foregoing fee will be amended once the approval of the new fee for the
system is obtained, based on the methodology for the determination of fees
defined by the Ministry of Mines and Energy in Resolutions No. 72145, 72146 and
72216 of 2014 or in the provisions that amend, add to or replace them. For the
foregoing, THE BUYER shall inform to THE SELLER, in the e – mail address
established in Clause VIII of these Particular Conditions, the new fee, no later
than on the last business day of the month in which the updated fee is first in
force.

 

Transport tax: It is determined according to the provisions of Article 52 of the
Colombian Petroleum Code (or of the statute that amends it) for the
transportation systems set forth in the preceding point, according to the
following detail:

 

Stretch  MME Fee
USD $ / Bl   % Transport
tax   Transport tax USD $ /
Bl  Tenay – Vasconia   2,6870    2%   0,0537  Vasconia – Coveñas ODC   1,7542  
 2%   0,0351  Total Tax   4,4412         0,0888 

 

Hydrocarbons’ Handling Fee at the port of Coveñas: Corresponds to the sum pd
seven thousand six hundred and sixty eight ten – thousandths of one U. S. Dollar
per barrel (USD $ / Bl 0,7668).

 

Commercialization Fee: Corresponds to the sum of two U. S. dollars per barrel
(USD $ / Bl 2,00).

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 4 of 12

 

 

Free English translation of Spanish language document

 

 [tex10-1b.jpg]

 

C.For crude oil exported through Ecuador:

 

Crude oil Price =Marker – Transportation (Delivery Site/ Loading Port) –
Transportation tax – Commercialization Fee

 

Below is the definition of each one of the foregoing terms:

 

Marker: Corresponds to the actual weighed average price in USD $ / Bl of the
exports made by THE BUYER of crude oil exported in the month of the deliveries
or in which the crude oil shipped by THE BUYER through the respective port
associated to the deliveries is included. If during the month of the deliveries
no exports are made through the respective port, the price of the next
exportation made which includes crude oil owned by THE SELLER will be applied.

 

Transportation (Delivery Site / Shipping Port): It is determined as the addition
of the following fees:

 

Stretch  Resolution
of the MME   Base 100% Fee MME
USD $ / Bl  Orito – San Miguel (OSO)   124572    2,4191  La Ye – Orito (OMO) 
 124560    0,5539  Total Transportation        2,9730 

 

·In case that the contingent fee reported by CENIT or whoever takes its place
occurs, it will be applied.

·In addition the fee charged by PETROECUADOR and / or Oleoducto de Crudos
Pesados (OCP) for the transportation of the crude oil between San Miguel and the
relevant port will be passed to THE SELLER.

·The foregoing fee will be amended once the approval of the new fee of the
system is obtained, based on the methodology for the determination of fees
defined by the Ministry of Mines and Energy in Resolutions No. 72145, 72146 and
72216 of 2014 or in the provisions that amend, add to or replace them. For the
foregoing, THE BUYER shall inform to THE SELLER, in the e – mail address
established in Clause VIII of these Particular Conditions, the new fee, no later
than on the last business day of the month in which the updated fee is first in
force.

 

Transport tax: It is determined according to the provisions of Article 52 of the
Colombian Petroleum Code (or of the statute that amends it) for the
transportation systems set forth in the preceding point. For the Ecuadorian
stretch, the respective tax will be considered, if applicable, from the place of
delivery up to the shipping port.

 

Stretch  MME Fee
USD $ / Bl   % Transport tax   Transport tax USD $
/ Bl  Orito – San Miguel (OSO)   2,4191    2%   0,0484  La Ye – Orito (OMO) 
 0,5539    2%   0,0111  Total Tax   2,9730    2%   0,0595 

 

Commercialization Fee: Corresponds to the sum of two U.S. dollars per barrel
(USD $ / Bl 2,00).

 

D. For crude oil delivered in Vasconia

 

Crude oil Price =Marker – Transportation (Delivery Site/ Loading Port) –
Transportation tax – Hydrocarbons’ Handling Fee – Offloading Fee –
Commercialization Fee

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 5 of 12

 

 

Free English translation of Spanish language document

 

 [tex10-1b.jpg]

 

Below is the definition of each one of the foregoing terms:

 

Marker: Corresponds to the average export price of the Vasconia Blend in USD $ /
Bl that has been made by THE BUYER’S Foreign Trade Manager (including crude oils
negotiated for the subsidiaries) in the month of the deliveries. This amount
will be given by THE BUYER. In case that no exports have taken place for the
month of the deliveries, the Parties shall apply as Marker the average price of
the daily quotations of the Vasconia crude oil reported by Platt’s and Argus for
the month of the deliveries. The quality of reference of the Vasconia crude oil
is 24,8° API and 0,95 % of sulfur (S).

 

Transportation (Delivery Site/ Loading Port): It is determined as the addition
of the fees established by the Ministry of Mines and Energy for the pipelines
between Vasconia and Coveñas - ODC. The pipelines’ transportation fees will be
adjusted every year by the “Phi” Factor according to what is established by the
Ministry of Mines and Energy.

 

Stretch  Approval
Resolution  Base 100% Fee
MME USD $ / Bl  Vasconia – Coveñas ODC  ODC   1,7542  Total Transportation    
 1,7542 

 

The foregoing fee will be amended once the approval of the new fee of the system
is obtained, based on the methodology for the determination of fees defined by
the Ministry of Mines and Energy in Resolutions No. 72145, 72146 and 72216 of
2014 or in the provisions that amend, add to or replace them. For the foregoing,
THE BUYER shall inform to THE SELLER, in the e – mail address established in
Clause VIII of these Particular Conditions, the new fee, no later than on the
last business day of the month in which the updated fee is first in force.

 

Transport tax: It is determined according to the provisions of Article 52 of the
Colombian Petroleum Code (or of the statute that amends it) for the
transportation systems set forth in the preceding point, according to the
following detail:

 

Stretch  MME Fee
USD $ / Bl   % Transport
tax   Transport tax USD $ /
Bl  Vasconia – Coveñas ODC   1,7542    2%   0,0351  Total Tax   1,7542       
 0,0351 

 

Hydrocarbons’ Handling Fee at the port of Coveñas: Corresponds to the sum pd
seven thousand six hundred and sixty eight ten – thousandths of one U. S. Dollar
per barrel (USD $ / Bl 0,7668).

 

Offloading Fee Corresponds to an amount of five thousand three hundred and
ninety ten - thousandths of one U. S. Dollar per (USD $ / Bl 0,5390).

 

Commercialization Fee: Corresponds to the sum of two U.S. dollars per barrel
(USD $ / Bl 2,00).

 

FIRST PARAGRAPH. THE SELLER will pay the amounts that accrue because of the
update or adjustment that may occur in the hydrocarbons’ handling and offloading
fees, according to the provisions of the Second and Third Paragraphs below.

 

SECOND PARAGRAPH. Any increase in the transportation fees, transport tax and
hydrocarbons’ handling will be subject to the following procedure:

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 6 of 12

 

 

Free English translation of Spanish language document

 

 [tex10-1b.jpg]

 

1.THE BUYER must communicate to THE SELLER, in the e - mail address established
in Clause VII of these Particular Conditions, any fee increase no later than on
the last business day of the month in which the fee increase will be first in
force. The communication will be accompanied by the supporting documentation
that evidences the respective fee increase.

 

2.Within ten (10) calendar days after the date of receipt of the communication
mentioned in item 1 above, THE SELLER may, at its own discretion, accept the fee
increase or inform THE BUYER of its decision to terminate the Agreement, in the
e - mail address established in Clause VII of these Particular Conditions. In
this last case, the termination of the Agreement will be effective on the tenth
(10) calendar day as from the date of receipt of the communication in which THE
SELLER informs of its decision, and it will not have to indemnify any damages
whatsoever to THE BUYER.

 

3.In the event that THE SELLER accepts the fee increase, the Parties must sign a
document evidencing the increase of the new fees.

 

4.In the event that THE SELLER does not accept the fee increase and informs its
decision to terminate the Agreement, it must assume the amounts that accrue
because of the fee increase that correspond to the calendar month in which THE
SELLER has given notice in the terms established in item 1 above and up to the
day in which the Agreement ends.

 

5.The amounts accrued because of the fee increase will be on the charge of THE
BUYER for as long as THE SELLER is not informed in the terms established in item
1 above. In this case, THE BUYER irrevocably waives, to the benefit of THE
SELLER, any type of extrajudicial or judicial action or claim against it and
expressly releases THE SELLER from any liability for such reason, and it is
clear that any payment obligation is extinguished.

 

THIRD PARAGRAPH. Any reduction in the transportation fees, transport tax and
hydrocarbons’ handling will be deemed as included into the Agreement from the
very moment in which the respective update is first in force. The foregoing,
without prejudice to THE BUYER’S duty to communicate to THE SELLER, in the e -
mail address established in Clause VII of these Particular Conditions, the new
fee, no later than on the last business day of the month in which the fee
reduction is first in force.

 

V.INVOICING AND PAYMENT

 

In all cases the payment will be made 100% in dollars and it will be made thirty
(30) calendar days after the date in which the invoices were filed.

 

FIRST PARAGRAPH. For deliveries in the port of Tumaco: The deliveries of crude
oil will be invoiced according to the provisional volumes and prices informed by
THE BUYER’S Crude oils and Products’ Purchasing Department during the first six
(6) business days after the end of the month of deliveries; the invoicing will
be adjusted afterwards based on the volumes compensated in an official
volumetric compensation document made by CENIT or whoever takes its place.

 

Once the volumetric compensation has been received, THE SELLER is responsible
for invoicing and filing at THE BUYER’S Accounts Receivable office the
respective adjustments within the first three (3) business days after the
receipt of the volumetric compensation, taking into account the authorization
(order number and position) and the dates of receipt by Accounts Receivable at
Ecopetrol.

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 7 of 12

 

 

Free English translation of Spanish language document

 

 [tex10-1b.jpg]

 

For the months in which there are no export of South Blend mix through the port
of Tumaco, the provisional price shall correspond to the volume – weighed
average reported in the trade balance that of the last month in which there were
exports of the South Blend mix or the blend exported through the port of Tumaco.

 

For the respective adjustments of the invoice, the final volumes volumetrically
compensated by CENIT or whoever takes its place will be taken into account, at
the final volume – weighed export price of the South Blend mix or the blend
exported through the port of Tumaco of the month of the deliveries or in case
that there were no exports in the month of the deliveries for the next month in
which exports are made. Once the results of the volumetric compensation have
been sent, THE BUYER has ten (10) calendar days to request adjustments, if
applicable.

 

According to the conditions established in this Agreement, no s payments will be
made for volumes not received at the Tumaco plant.

 

VI.POINTS OF DELIVERY

 

POINTS OF DELIVERY: the Parties agree that the Points of Delivery and the
transfer of the title of the crude oil the subject matter of this sale and
purchase agreement will be:

 

(i)Entry flange of the main tanks of the Tumaco Plant, for crude oil exported as
South Blend through the port of Tumaco,

(ii)The line for the offloading of tanker trucks at the Dina Station, for crude
oil exported through the port of Coveñas,

(iii)Entry flange of the tanks of the Orito Station for crude oil destined to be
exported through Ecuador or through Tumaco, or

(iv)Entry flange of the main tanks of the Vasconia Station, for crude oil to be
refined.

 

In all these points the delivery will be made with measurement of tanks and / or
flow meter following the procedures contemplated in the Measurement Clause of
the General Conditions and the Manual for the Measurement of Hydrocarbons (MMH)
published by THE BUYER and its annexes.

 

MEASUREMENT OF QUANTITY. The volume will be calculated as Net Standard Volume
(NSV) and it shall be construed as the total volume of all the petroleum
liquids, excluding sediment and water (BSW) at a standard temperature of 60º F.
The measurement can be made with static or dynamic measurement, applying the
methods described in the MMH, as this manual is defined in the General
Conditions. The volume on which the crude oil delivered by THE SELLER at the
entry flange of the Plant at Tumaco will be figured out will be the volume
resulting after the application of the volumetric compensation and sent by CENIT
or whoever takes its place. For the crude oils delivered in the Dina Station and
destined to Coveñas, Orito Station for crude oil exported through Ecuador, and
Vasconia Station for crude oil destined to be refined, will be made at the entry
flange of the respective Station.

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 8 of 12

 

 

Free English translation of Spanish language document

 

 [tex10-1b.jpg]

 

VII.QUALITY SPECIFICATIONS

 

The quality of the crude oil received will be certified by THE SELLER up to the
Point of Delivery; however, the same will be verified by THE BUYER at the Point
of Delivery and it must comply with the following quality specifications:

 

Field  Min.
API º  Max.
SULFUR (%
in weight)   Max. BSW
(% in
volume)   Max. SALT (Lb
/ 1000 Bls)  Santana and Guayuyaco  25,0°   0,70    0,50    20,0  Chaza  28,0° 
 0,41    0,50    20,0 

 

PARAGRAPH: For the deliveries made in the Port of Tumaco, the quality will be
certified according to the volumetric compensation (CVC), approved by the
senders and forwarded by CENIT, and the BSW and Salt adjustments set forth in
the General Conditions of the Agreement will not apply.

 

VIII.SERVICE OF NOTICES

 

All notices, requests, communications or notifications that the Parties must
address one to another by virtue of this Agreement, must be in writing and will
be deemed as made as form the moment in which the respective document is filed
in the following address.

 

THE BUYER

 

ECOPETROL S.A.

Refined Products’ and Crude oils National Manager

Crude oils and Products Purchasing Department

Maria Carolina Kure Alba

Carrera 7 No. 37 - 69 5th Floor, Bogotá, D.C.

Electronic Mail: maria.kure@ecopetrol.com.co

Phone (+57) (1) 234 4820

 

Fax (+57) (1) 234 4869

 

THE SELLER

 

GRAN TIERRA ENERGY COLOMBIA LTD

Commercial Manager

Carlos Felipe Marín / Juan Carlos Buitrago

Calle 113 No. 7 - 80, 17th Floor, Bogotá, D.C.

Electronic Mail: juanbuitrago@grantierra.com and cmarin@grantierra.com

Phone (+57) (1) 6585757

Fax (+57) (1) 213 9327

 

The communications sent by fax will be deemed as sent once the successful
transmission message of the machine in which it is originated is received.

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 9 of 12

 

 

Free English translation of Spanish language document

 

 [tex10-1b.jpg]

 

In witness whereof the Parties sign it on the first (1st) day of the month of
December of year two thousand and fourteen (2014).

 

THE SELLER   THE BUYER       /s/ Alejandra Escobar Herrera   /s/ Luis Francisco
Sanabria Chacón ALEJANDRA ESCOBAR HERRERA
Alternate Legal representative   LUIS FRANCISCO SANABRIA CHACÓN
Refined Products and Crude Oils’ National Manager       /s/ Iván Tobón García  
  IVÁN TOBÓN GARCÍA     Alternate Legal representative    

 

Annex 1. Model of Certification of Application of Norms for the Prevention of LA
/ FT for companies obligated to adopt systems for the prevention of LA / FT.

Annex 2. Certificate of shareholding, associates, shareholders, members who own
more than 5% of the equity.

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 10 of 12

 

 

Free English translation of Spanish language document

 

 [tex10-1b.jpg]

 

ANNEX No. 1

 

CERTIFICATION OF PREVENTION OF LA / FT FOR THE COMPANIES WITH THE OBLIGATION TO
ADOPT LA / FT PREVENTION SYSTEMS

 

Mandatory only for the counterparties that because of the legal provisions have
the obligation to adopt LA / FT prevention systems

 

The purpose of this document is to certify to ECOPETROL S.A. that our entity has
a SYSTEM FOR THE PREVENTION AND CONTROL OF MONEY LAUNDERING AND THE FINANCING OF
TERRORISM, which fully complies with the Colombian regulations applicable.

 

Hence, ___________________, in my capacity as legal representative of __________
________________________ (THE ENTITY), hereby certify that:

 

1.The ENTITY fully complies with the Colombian regulations regarding the
prevention and control of money laundering and the financing of terrorism that
are applicable to it

 

Yes _______      No ________

 

2.The ENTITY has adequate policies, manuals and procedures for the prevention
and control of money laundering and the financing of terrorism in force that are
applicable to it

 

Yes _______      No ________

 

3.The ENTITY has been involved in investigations due to the breach of the laws
related to money laundering and the financing of terrorism.

 

Yes _______      No ________

 

4.The ENTITY or any of its employees or directors has been sanctioned for the
breach of the laws related to money laundering and the financing of terrorism.

 

Yes _______      No ________

 

Give the following information of the compliance officer or employee:

 

Name: ___________________________________________________

Phone: ___________________________________________________

E – mail __________________________________________________

Address __________________________________________________

 

We represent that we authorize ECOPETROL S. A., directly or through the persons
it appoints, to verify and confirm the information herein provided including the
effective application of the SYSTEM FOR THE PREVENTION AND CONTROL OF MONEY
LAUNDERING AND THE FINANCING OF TERRORISM within our entity.

 

COMMENTS:

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 11 of 12

 

 

Free English translation of Spanish language document

 

 [tex10-1b.jpg]

 

ANNEX No. 2

 

CERTIFICATION OF PARTICIPATION OF SHAREHOLDERS
(Associates, shareholders or members who have a share of equity of more than
five per cent (5%)

 

This certificate is required only for the case of legal entities that because of
their nature, their shareholders, members or associates do not appear in the
certificate of the Chamber of Commerce

 

I hereby certify that the shareholders, members or associates that own more than
FIVE PER CENT (5%) of the equity of the company represented by me are the
individuals or legal entities included in the following list:

 

Name of the
shareholder member
or associate   I. D.   Number of shares,
shareholdings or
quotas   Share of the equity
(%)                                          

 

I hereby certify that the ultimate beneficiaries and controllers1 of the entity
represented by me are as follows:

 

NAME   I. D.                  

 

Entity Name: _______________________________

N. I. T: ____________________________________

Name of Legal Representative: ________________

I. D. Number: ______________________________

Signature of the Legal Representative:

 

 



 



1 It is construed as “ultimate beneficiary” or “controller” any person or group
of persons that, directly or indirectly, by themselves or through third parties,
by virtue of contract, agreement or otherwise, have, or may have, regarding a
share or quota of a company, decision capacity or control of the company.

 

PARTICULAR CONDITIONS AGREEMENT FOR THE SALE OF CRUDE OIL
Page 12 of 12

 

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)

 

These are the General Conditions of the Commodities (Crude Oil) Purchase
Agreement. The Agreement will be governed by the provisions of these conditions,
as well as by the provisions of the Particular Conditions. The Particular
Conditions will have precedence over these General Conditions and, therefore,
anything specifically established in the Particular Conditions, will prevail
over the provisions of these General Conditions.

 

GENERAL RECITALS:

 

1.Whereas, THE SELLER is engaged, among other activities, in the exploration,
exploitation and commercialization of hydrocarbons and byproducts thereof or
related to them.

 

2.Whereas, THE BUYER has written this Agreement and has made it available to THE
SELLER, who has had the chance to make all analyses necessary and sufficient
(including but not limited to financial, economic, commercial, legal, tax,
operational, technical issues) to understand its terms and conditions, its scope
and the implications derived from it.

 

3.Whereas, the Parties enter into this Agreement, the terms and conditions of
which are understood, comprehended, and accepted, in an integral manner, by both
Parties.

 

4.Whereas, prior to the execution of this Agreement, THE BUYER sent to THE
SELLER a draft of this Agreement for THE SELLER to study it and make comments
and state its concerns; therefore, the Parties expressly certify that this
Agreement is the meeting of the wills of the Parties.

 

5.Whereas, for the purposes of the execution of this Agreement THE BUYER
previously verified in the Fiscally Responsible Persons’ Bulletin made and
published by the Office of the General Controller of the Republic, that THE
SELLER does not appear in said bulletin as one of the persons against whom a
firm fiscal liability ruling has bee passed and have not satisfied the
obligation contained in it. Similarly, THE BUYER implemented the control
mechanisms related to the prevention of money laundering and developed the
instruments for the adequate application thereof, pursuant to the Policy for the
Prevention of Money laundering and of the Financing of terrorism.

 

6.Whereas, THE BUYER in its expenses budget, has the respective budget
availability for the performance of the Agreement the subject matter of this
document.

 



7.Whereas, according to the provision of ECOPETROL S. A’s Procurement Manual and
having analyzed the nature and the manner of execution of the activities on the
charge of the Parties because of this Agreement, the Authorized Officer has
classified the risk as low, and in consequence no surety is demanded from THE
SELLER.



 

8.Whereas, pursuant to the contractual planning done, ECOPETROL S. A.’S Tax
Management and Consultancy Coordination Office in order to prevent any tax risk
that would be generated to the Company as a consequence of the execution and
performance of this Agreement.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 1 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

9.Whereas, THE BUYER verified THE SELLER’S compliance with the obligations with
the social security system, with a certificate signed by the SELLER’S Statutory
Auditor.

 

10.Whereas, prior to the execution of this Agreement, the Planning and Supply
Office implemented the control mechanisms in relation to the prevention of the
money laundering and the financing of terrorism and developed the instruments
for the adequate application thereof regarding said stage of the process related
to the stakeholder “clients”, in compliance with the guidelines and procedures
established in the SARLAFT implemented by ECOPETROL S. A.

 

According to the foregoing recitals, the Parties have agreed to enter into this
meeting of wills, contained in the following clauses:

 

FIRST CLAUSE - DEFINITIONS.

 

For the purposes of this Agreement the following definitions are adopted, in
both the singular and the plural. All the capitalized terms that are not defined
in this Agreement, shall have the meaning established in the regulations in
force:

 

1.Annex: Document that is integral part of this Agreement, and that, therefore,
is subject to all the terms and conditions that may be applicable thereof, in
particular its amendment, addition to, termination and assignment.

 

2.Barrel: Equivalent to one hundred fifty eight point nine hundred and eighty
eight (158,988) liters.

 

3.Agreement: it is this meeting of wills, which includes these General
Conditions as well as the Particular Conditions, with their respective Annexes.

 

4.Day: it shall be construed that it is a calendar day when it is not expressly
stated that it refers to a business day.

 

5.Dollar and USD $ : it is the legal currency of the United States of America.

 

6.Guide for the Administration and Management of Contracts and / or Agreements:
It is the document that contains the procedure for the administration and
management of Agreements of THE BUYER and which contemplates the powers and
obligations of the persons to be appointed as administrator and manager of this
Agreement. This document was delivered by ECOPETROL S. A. to THE SELLER on
December 1, of 2014.

 

7.Volumetric Integrator User Manual: It is the document that contains the
procedures, instructions and methods for the supply of information by THE SELLER
regarding production, royalties, transport shipments, through the Volumetric
Integrator available in THE BUYER’S website. The provisions of this manual will
be applicable to this Agreement and therefore is binding and mandatory for the
Parties in the execution of their obligations under this Agreement. This
document was delivered by ECOPETROL S. A. to THE SELLER on December 1, of 2014.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 2 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

8.Manual for the Measurement of Hydrocarbons (MMH): It is the document that
contains the operational procedures, instructions, recommendations and methods
to carry out the measurement of the quality and quantity of the crude oil the
subject of this Agreement. The provisions of this manual will be applicable to
this Agreement and therefore is binding and mandatory for the Parties in the
execution of their obligations under this Agreement. This document was delivered
by ECOPETROL S. A. to THE SELLER on December 1, of 2014.

 

9.Month: It is a period that begins at 0:00 hours of the first Day of any
calendar month and that ends at 24:00 hours of the last Day of that same month.

 

10.Parte or Parties: Are THE SELLER and THE BUYER individually considered, and
THE SELLER and THE BUYER collectively considered, respectively.

 

11.Colombian Peso: it is the legal currency of the Republic of Colombia.

 

12.Term of Execution of the Agreement: It is the term comprised between the date
in which the delivery of Crude oil or Product starts and the date of termination
of the Delivery Obligations, established in section III of the Particular
Conditions.

 

13.Reimbursable Expenses Procedure: It is the document that describes the
procedures for the management of the reimbursable expenses accrued within the
framework of this Agreement. The provisions of this procedure will be applicable
to this Agreement and therefore is binding and mandatory for the Parties in the
execution of their obligations under this Agreement. This document was delivered
by ECOPETROL S. A. to THE SELLER on December 1, of 2014.

 

14.Point of Delivery: It is the point or the points in which THE SELLER will
deliver the Crude oil to THE BUYER, according to the provisions of section VI of
the Particular Conditions.

 

15.Exchange Rate or TRM: It is the representative market Exchange Rate reported
in the page of the Financial Superintendence of Colombia, corresponding to the
average TRM of the month of the deliveries.

 

SECOND CLAUSE - PURPOSE.

 

THE BUYER agrees to acquire the quantities of crude oil owned by THE SELLER
produced in the field (s) defined in the Particular Conditions, and THE SELLER,
on its part, agrees to sell and deliver the quantities of crude oil owned by it,
produced in the field (s) defined in the Particular Conditions set forth in the
respective deliveries’ program. This Agreement does not include the volume of
crude oil that corresponds to royalties.

 

FIRST PARAGRAPH: It shall not be construed, under any circumstances, that any of
the Parties shall have the obligation to sell or to buy minimum or maximum
quantities of crude oil, and it shall be determined for each delivery by the
Seller’s deliveries’ program applicable to the respective period that has been
specifically accepted by the Buyer.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 3 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

SECOND PARAGRAPH: DESTINATION OF THE CRUDE OIL. THE BUYER may use the crude oil
acquired to export or to be refined in the country. The destination of the crude
oil will be defined in the Particular Conditions.

 

THIRD CLAUSE - PRICE.

 

3.1 The price payable for the crude oil put on the Delivery Point (s)
established in the Particular Conditions will be determined with the different
components that are part of the formula (s) and it shall be defined in section
IV of the Particular Conditions.

 

3.2 The price determined by the formula set forth in the Particular Conditions
comprises the different transportation, handling, measurement and transport tax
costs on the charge of THE SELLER that accrue up to the delivery of the crude
oils the subject matter of this Agreement in the Point (s) of Delivery;
therefore, THE BUYER will acknowledge no additional thing whatsoever for the
foregoing concepts.

 

3.3 When the Parties agree Point (s) of Delivery other than the one (s)
established in the Particular Conditions, the price formula will be amended in
the relevant item.

 

3.4 The receipt and control costs in the case that the stations agreed by the
Parties that are not operated by ECOPETROL S. A., will be acknowledged directly
by THE SELLER to the respective operator company. THE BUYER will not recognize
any payment whatsoever for those concepts.

 

3.5 RENEGOTIATION OF PRICES. Any of the Parties may request a review of the
price established in this clause provided that any of the following events
occur:

 

a) A change of more or less two (2) API degrees in the quality of the crude oil
produced in the field / area / block / agreement contracted.

 

b) A change of more or less two (2) API degrees in the quality of the Crude oil
Marker for three (3) consecutive months. In this case, the review request must
be made during the month after the period of three (3) consecutive months.

 

c) In the event that the Crude oil Marker disappears and therefore it is
necessary to define a new Marker.

 

3.6 Ate fees or amounts associated to transportation, taxes, and handling of
hydrocarbons at the port as components of the price agreed in the Agreement and
determined in its Particular Conditions will be updated and will be binding for
the Parties, as per the terms and conditions defined in the Particular
Conditions.

 

The Parties shall have a term of thirty (30) business days to negotiate. In case
that an agreement is reached, it will be evidenced by the execution of an
addendum by THE BUYER and THE SELLER and the contents thereof shall be
applicable since the day after to the day in which such addendum is executed and
delivered.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 4 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

If upon the expiration of the term of thirty (30) business days no agreement has
been reached, THE BUYER or THE SELLER may inform the other of their intention to
terminate the Agreement according to the provisions of the Twenty Fourth Clause
of this Agreement.

 

The termination does not release the Parties from complying with their
obligations that had already accrued.

 

FOURTH CLAUSE - QUALITY SPECIFICATIONS

 

The quality of the crude oil received will be guaranteed by THE SELLER up to the
Point of Delivery; however, the same will be verified by THE BUYER at the Point
of Delivery stated in the Particular Conditions and it must meet the quality
specifications therein defined.

 

1.The density of the crude oils will be determined by the ASTM - D - 1298 lab
method (Method to determine density, specific density (Specific gravity) or API
Gravity of crude oil and liquid petroleum products by the Hydrometer method).

2.The contents of water and sediment, BSW, will be determined with the methods:

Suspension Water ASTM - D4377 “Method to determine water in crude oils by Karl
Fisher potentiometric titration and Sediments ASTM - D473” and “Method to
determine sediments in crude oil and fuel Oil by extraction”. For the contents
of water and sediments in the crude oil the maximum individual values accepted
are: 0,50% in volume for the water and 0,01% in volume for the sediments.

3.The contents of sulfur will be determined by the ASTM - D4294 method “Method
to determine sulfur in crude oil and petroleum products by fluorescence
spectrometry X Rays dispersive energy”.

4.The contents of salt will be determined by the ASTM - D3230 method “Method to
determine salt in crude oils by the electrometric method ”.

 

When the BSW, Salt and sulfur specifications herein mentioned are not within the
permitted margin, THE BUYER reserves the right to receive the crude oils and to
buy them with a price adjusted by BSW and Salt. In these cases the price of the
crude oil will be adjusted according to the following tables:

 

Contents of BSW
% in volume  Correction
(USD $ /
Barrel)  On the charge
of 0,51 to 0,80  0,10  THE SELLER 0,81 to 1,00  0,20  THE SELLER 1,01 to 1,20 
0,30  THE SELLER 1,21 to 1,50  0,40  THE SELLER > than 1,51  Not received   

 

Salt Contents
Libras for every one
thousand Barrels  Correction
(USD $ /
Barrel)  On the charge
of 20,1 to 30,0  0,160  THE SELLER 30,1 to 40,0  0,180  THE SELLER 40,1 to 60,0 
0,200  THE SELLER 60,1 to 80,0  0,220  THE SELLER 80,1 to 100,0  0,240  THE
SELLER > than 100,0  Not received   

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 5 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

It is construed that THE SELLER will guaranty the delivery of the crude oils the
subject matter of this agreement with the contents of BSW and Salt within the
agreed parameters. These corrections will be applicable to daily deliveries or
for every batch delivered.

 

In case that the deliveries of crude oil exceed the maximum values of the table
(1,51 % BSW and 100,0 pounds of salt for every one thousand barrels), and if THE
BUYER decides to opt for receiving the crude oil, the Parties must agree the
value of the respective correction and evidence thereof will be included in an
Addendum signed by the Parties. If no agreement is reached, THE BUYER may reject
the crude oil.

 

FIFTH CLAUSE - INVOICING AND PAYMENT.

 

If the invoice is 100% in dollars: THE SELLER will invoice and charge to THE
BUYER the value of the crude oil sold according to the terms of this document,
in its Accounts Receivable offices in Bogotá, within the first ten (10) business
days of the month after the month of the delivery (ies) of the crude oil to THE
BUYER. Within the first six (6) business days of the month after the deliveries,
THE BUYER will give to THE SELLER the information that it requires to make the
relevant invoices. The invoices must be lodged at the Buyer’s Accounts
Receivable offices in Bogotá and its filing date valid for payment purposes will
be the date stated as receipt date by the Buyer’s Account Receivables’ office in
Bogotá. The invoicing will be made based on the net volumes, free from water and
sediment, corrected to sixty (60) degrees Fahrenheit received at the Point (s)
of Delivery. For the approval of the invoices, it is necessary to submit the
official forms Chart N° 4 and / or Form N° 9SH of the Ministry of Mines and
Energy. In the event that the Ministry of Mines and Energy has not delivered,
signed, Charts N° 4 and / or Form N° 9SH corresponding to the amount being
invoiced, the Charts N°4 and / or Form N° 9SH submitted to the Ministry of Mines
and Energy pending of signature will be accepted in a provisional manner, but
THE SELLER must send to THE BUYER, on a quarterly basis, a copy of Charts N°4
and / or Form N° 9SH of the preceding quarter duly filled and signed by the
Ministry of Mines and Energy.

 

Taking into account the authorization of payments in foreign currency contained
in article 51 of External Resolution Number 8 of 2000 of the Board of Directors
of the Banco of the República (Central Bank), which states that it is possible
to pay in foreign currency the sales and purchases of crude oil and natural gas
produced in the country made by THE BUYER and the other entities engaged in the
petroleum refining industrial activity, the invoicing that THE SELLER produces
for the supply of crude oil to THE BUYER can be made in dollars of the United
States of America.

 

In all cases, the payment will be made 100% in dollars and it shall be made
within thirty (30) calendar days after the presentation of the invoices duly
filled, after all legal withholdings have been made, as the case may be. THE
SELLER will inform THE BUYER beforehand and in writing, the bank account in
which the respective payment is to be made.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 6 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

If the invoice is in pesos and dollars: THE SELLER will invoice and charge to
THE BUYER the value of the crude oil sold according to the terms of this
document, in its Accounts Receivable offices in Bogotá, within the first ten
(10) business days of the month after the month of the delivery (ies) of the
crude oil to THE BUYER. Within the first six (6) business days of the month
after the deliveries, THE BUYER will give to THE SELLER the information that it
requires to make the relevant invoices. The invoices must be lodged at the
Accounts Receivable offices of the Buyer in Bogotá and its filing date valid for
payment purposes will be the date stated as receipt date by the Buyer’s Account
Receivables’ office in Bogotá. The invoicing will be made based on the net
volumes, free from water and sediment, corrected to sixty (60) degrees
Fahrenheit received at the Point (s) of Delivery. For the approval of the
invoices, it is necessary to submit the official forms Chart N°4 and / or Form
N° 9SH of the Ministry of Mines and Energy. In the event that the Ministry of
Mines and Energy has not delivered, signed, the forms that correspond to the
invoicing month, the Charts N°4 and / or Form N° 9SH submitted to the Ministry
of Mines and Energy pending of signature will be accepted in a provisional
manner, but THE SELLER must send to THE BUYER, on a quarterly basis, a copy of
Charts N°4 and / or Form N° 9SH of the preceding quarter duly filled and signed
by the Ministry of Mines and Energy.

 

Taking into account the authorization of payments in foreign currency contained
in article 51 of External Resolution Number 8 of 2000 of the Board of Directors
of the Banco of the República (Central Bank), which states that it is possible
to pay in foreign currency the sales and purchases of crude oil and natural gas
produced in the country made by THE BUYER and the other entities engaged in the
petroleum refining industrial activity, the invoicing that THE SELLER produces
for the supply of crude oil to THE BUYER can be partially made in dollars of the
United States of America.

 

In all cases, the payment will be made within thirty (30) calendar days after
the presentation of the invoices and once all legal withholdings have been made,
as the case may be, as follows: a) a portion payable in Colombian Pesos
equivalent to the percentage negotiated of the volumes determined and delivered
according to the provisions of this Agreement; b) a portion payable in dollars
of the United States of America equivalent to the remaining percentage. THE
SELLER will inform THE BUYER beforehand and in writing, the bank accounts in
which the respective payment is to be made. For the purposes of translating
dollars to pesos, the Representative market Exchange Rate reported in the page
of the Financial Superintendence of Colombia, corresponding to the average TRM
of the month of the deliveries will be used.

 

If the invoice is 100% in pesos: THE SELLER ill invoice and charge to THE BUYER
the value of the crude oil sold according to the terms of this document, in its
Accounts Receivable offices in Bogotá, within the first ten (10) business days
of the month after the month of the delivery (ies) of the crude oil to THE
BUYER. Within the first six (6) business days of the month after the deliveries,
THE BUYER will give to THE SELLER the information that it requires to make the
relevant invoices. The invoice must be filed with the Accounts Receivable
offices of the Buyer in Bogotá and its filing date valid for payment purposes
will be the date stated as receipt date by the Buyer’s Account Receivables’
office in Bogotá. The invoicing will be made based on the net volumes, free from
water and sediment, corrected to sixty (60) degrees Fahrenheit received at the
Point (s) of Delivery. For the approval of the invoices, it is necessary to
submit the official forms Chart N°4 and / or Form N° 9SH of the Ministry of
Mines and Energy. In the event that the Ministry of Mines and Energy has not
delivered, signed, the forms that correspond to the invoicing month, the Charts
N°4 and / or Form N° 9SH submitted to the Ministry of Mines and Energy pending
of signature will be accepted in a provisional manner, but THE SELLER must send
to THE BUYER, on a quarterly basis, a copy of Charts N°4 and / or Form N° 9SH of
the preceding quarter duly filled and signed by the Ministry of Mines and
Energy.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 7 - of 19

 

 

Free English translation of Spanish language document

 

 [tex10-1a.jpg]

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

In all cases, the payment will be made 100% in pesos and it shall be made within
thirty (30) calendar days after the presentation of the invoices duly filled,
after all legal withholdings have been made, as the case may be. THE SELLER will
inform THE BUYER beforehand and in writing, the bank accounts in which the
respective payment is to be made. For the purposes of translating dollars to
pesos, the Representative market Exchange Rate reported in the page of the
Financial Superintendence of Colombia, corresponding to the average TRM of the
month of the deliveries will be used.

 

FIRST PARAGRAPH: THE BUYER will have a period of three (3) business days, as
from the receipt of the invoices for the sale of crude oils, to review or object
them. In the case that there are objections about the invoices, the receipt date
used will be the date in which the new invoice is filed. THE BUYER will inform
THE SELLER, within the term established, of any invoice that has been objected
for it to be adjusted and corrected, clearly specifying the items that must be
adjusted or corrected and the reasons for it. THE SELLER must answer the
objection within ten (10) business days after the receipt thereof, counted as
from the moment in which THE BUYER lodges with THE SELLER all the documents that
generated the objection, excepting if the Parties decide by mutual consent to
extend this term if the complexity of the objection or any other reasonable
circumstance so advices.

 

In case that THE SELLER does not answer the objection within the term described,
the objection will be deemed as accepted by THE SELLER. If THE SELLER decides
the objection in favor of the Buyer it shall be construed that there never was a
payment obligation regarding the invoice originally filed that was the subject
of the objection. If THE SELLER decides the objection in its favor, THE BUYER
will do everything that is required to solve the controversy in the shortest
term possible, based on the provisions of this Agreement, for the purposes of
making the payment of the sum not paid. To solve any discrepancy, each one of
the Parties must deliver to the other Party a copy of the documents that
originated the invoice and which led to the objection. In the event that THE
BUYER disagrees with the decision of the Seller, it may apply the provisions of
the Nineteenth Clause of this document.

 

SECOND PARAGRAPH: In case of an unjustified delay in the payment of invoices
that were not objected by THE BUYER in a timely manner, according to the
provisions of the First Paragraph of this clause, THE BUYER will recognize to
THE SELLER, as interest payable in pesos, the maximum late payment interest rate
authorized by the Financial Superintendence, throughout the days of default that
have actually lapsed.

 

Only for payment of invoices 100% in dollars or with a portion in dollars: For
the purposes of figuring out the late payment interest, the amount of the
invoice (s) in dollars that are overdue will be first translated into Colombian
Pesos, using the representative market Exchange Rate of the date of issuance,
according certification of the Financial Superintendence of Colombia.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 8 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

The late payment interest invoices will be paid by THE BUYER within thirty (30)
calendar days after their receipt by the Buyer.

 

Both THE BUYER and THE SELLER understand that the invoices issued, as well as
this Agreement are enforcement orders and THE BUYER and THE SELLER expressly
waive the private or judicial requirements to determine the default.

 

THIRD PARAGRAPH: In case that THE SELLER is interested in doing factoring with
the invoices issued in respect to this Agreement, it shall give the first option
to do so to THE BUYER.

 

SIXTH CLAUSE - TERMS OF THE AGREEMENT.

 

The Term of Execution of the Agreement will be established in the Particular
Conditions attached to this document.

 

SEVENTH CLAUSE - WINDING UP OF THE AGREEMENT

 

The Parties will proceed with the winding up by mutual consent within four (4)
months after the expiration of the performance of the Agreement.

 

In case that THE SELLER does not appear in the liquidation proceedings, or if
there is no agreement about the contents thereof within the aforementioned term,
the former hereby gives express powers to ECOPETROL to proceed to complete,
execute and legalize the winding up within a term of two (2) months as from the
expiration of the term established for the liquidation by mutual consent.

 

In the mutual consent winding up minutes, or in the winding up act entered into
by ECOPETROL in a sole manner, as the case may be, the following things, among
other, must be expressly certified:

 

1.The declaration of the Parties (or of ECOPETROL, as the case may be) regarding
the compliance with the obligations in the charge of each one of them because of
the performance of the Agreement;

 

2.The evidence of the verification, on ECOPETROL’S part, of the compliance with
the Seller’s obligations in respect to the Integral Social Security System and
Para – fiscals charges (drafts and payments to the health, professional risks,
pensions’ system and contributions to the Family Wellbeing Entities, Colombian
Family Welfare Institute (ICBF) and National Learning Service (SENA)).

 

3.The verification of the compliance with the payments that THE BUYER made to
THE SELLER pursuant to the remuneration agreed.

 

4.The agreements, reconciliations and transactions made by the Parties to end
the divergences occurred and to be able to give a no debt certificate to the
other party.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 9 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

ECOPETROL will not acknowledge to the SELLER any costs, expenses,
indemnifications or compensation or any sum of money whatsoever other than those
resulting from the final winding up. The Parties acknowledge and accept that
this procedure must take into account the corporate regulations of Ecopetrol
regarding the liquidation of agreements.

 

EIGHTH CLAUSE - INSPECTION AND MEASUREMENT. The quantity and quality will be
measured at the Point (s) of Delivery defined in the Particular Conditions, and
it shall be done according to the compliance with the operational procedures,
instructions, recommendations and methods contemplated in ECOPETROL S. A.’S
Manual for the Measurement of Hydrocarbons (hereinafter the “MMH”). In case of
amendments, additions or deletions of the MMH, THE BUYER will give notice to THE
SELLER of such changes, which shall be mandatory and binding as from the date of
notification. The quantity and quality measurements must be made by qualified
personnel. The station (s) and / or dependency (s) of the Buyer and / or
associate (s) in which the crude oil is received, will certify the volume and
the quality (API, BSW and SALT) of the crude oils received in them on a daily
basis.

 

FIRST PARAGRAPH: MEASUREMENT OF QUANTITY. The volume will be calculated as Net
Standard Volume (NSV) and it shall be construed as the total volume of all the
petroleum liquids, excluding sediment and water (BSW) art a standard temperature
of 60º F. The measurement can be made with static or dynamic measurement,
applying the methods described in the MMH.

 

SECOND PARAGRAPH: MEASUREMENT OF QUALITY. The measurement of quality will
establish the actual determination of the characteristics of the crude oil the
subject of this Agreement. For its determination, it will have a representative
sample of the total volume, as described in the MMH, Chapters 8, 9, 10 and 14,
and it will be used to determine the deviations that may affect the price of the
hydrocarbon.

 

The sulfur contents of the crude oil (s), for the purposes of invoicing, will be
the quantity reported by the Colombian Petroleum Institute (ICP), according to
the analyses that it makes for each crude oil. THE BUYER will update this
information and it will supply it to THE SELLER. In case that it is not possible
to have the sulfur contents’ analysis made by the ICP, the sulfur contents will
be, for the purposes of invoicing, the one established in the Particular
Conditions, which will be in force until the moment in which the ICP makes a new
analysis and the same is informed to THE SELLER by the Buyer. Starting one day
after the receipt of the information of the analysis made by the ICP on THE
SELLER’S part, the sulfur contents of the crude oil for invoicing purposes will
be the one determined by THE BUYER in that report. Any of the Parties, whenever
it deems it pertinent, may request a new analysis of sulfur contents of sulfur
by the ICP.

 

Any of the Parties may designate, whenever it wishes, an independent inspector
to certify the quality and quantity, to verify the capacity of the tanks or the
calibration of the volume measurement instruments. The cost of the analyses or
inspections will be shared in equal parts by THE BUYER and THE SELLER.

 

THE SELLER will be in charge of making the payment of the independent inspector.
THE BUYER will pay to THE SELLER one half of the amount(s) invoiced by the
independent inspector as a reimbursable expense.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 10 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

The reimbursable expenses cannot exceed the sum of forty million pesos (COP
40.000.000) without IVA per year, and must be previously authorized and approved
by THE BUYER. This concept will only include the cost of the inspector.

 

The amount of the reimbursable expenses will not be part of the amount of the
Contract. The management of the reimbursable expenses will be made according to
the THE BUYER’S Reimbursable Expenses Procedure.

 

NINTH CLAUSE: POINT (S) OF DELIVERY.

 

THE BUYER and THE SELLER agree that the Point (s) of Delivery and for the
transfer of the title of the crude oil will be those stipulated in the
Particular Conditions.

 

THE SELLER transfer to THE BUYER the ownership and title of the Crude oil at the
Point (s) of Delivery defied in the Particular Conditions. The Seller guarantees
that at the time of the delivery it shall have the crude oil free from liens or
encumbrances or economic claims of a governmental entity of any level or any
private - law individual or legal entity, for any reason, including, among
other, those originated in taxes, rates, contributions, shares or royalties,
liens or any judicial or extrajudicial measure that could restrict or limit the
use or disposal of the crude oil by the Buyer. The costs related to the
transportation of the crude oil up to the Point (s) of Delivery as well as the
costs associated to the delivery of the crude oil will be on THE SELLER’S
charge.

 

FIRST PARAGRAPH: Any of the Parties may propose the change or addition of a
Point of Delivery; if such is the case, the Parties, by mutual consent, will
define the new Point (s) of Delivery and the conditions that will govern them,
by executing new Particular Conditions, signed by the legal representatives of
the Parties.

 

SECOND PARAGRAPH: The volumes to be received in each one of the stations defined
in the Particular Conditions will be established on a monthly basis according to
the official transportation program established by THE BUYER.

 

TENTH CLAUSE - DELIVERIES’ PROGRAM: THE SELLER must deliver to THE BUYER no
later than on the second (2nd) calendar day after the execution of the
Particular Conditions an estimated production and deliveries’ program for the
next quarter, Taking into account that the foregoing information is a basic
premise for THE BUYER’S planning process, it can refrain from receiving the
crude oil in case that THE SELLER does not furnish the program within the term
stated. Depending on the operation and restrictions, the Parties may agree
amendments and adjustments to the deliveries plan, for which a formal
communication between them will suffice.

 

It is obligation of THE SELLER to provide and to keep information of the field
regarding production, settlement of royalties, shipments by tanker truck and /
or pipelines stating share and ownership of each one of them as well as the
official receipt of the receipt station. For this, it must send to THE BUYER,
every day, the information requested through the Buyer’s volumetric integrator
available in its website, and according to what was established in the
Volumetric Integrator User Manual.

 

It is the obligation of THE SELLER to fill the respective transportation waybill
(whenever it is applicable) stating the fields and volumes shipped in each
tanker truck and giving details, in the “Observations” space, that the crude oil
corresponds to a sale to Ecopetrol S. A.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 11 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

In the event that within of the term agreed in the Particular Conditions THE
BUYER cannot receive in the Point (s) of Delivery all the crude oil, it shall so
inform to THE SELLER no less than three (3) calendar days in advance and as soon
as it overcomes the contingency, it will announce the date for the reactivation
of the receipts.

 

In the same way, in the event that for reasons attributable to the operation of
the field, THE SELLER cannot deliver to THE BUYER the crude oil in any of the
dates determined in the program, it will inform so to THE BUYER in writing,
three (3) calendar days before the respective date of delivery, and as soon as
it overcomes the contingency, it will announce the date for the reactivation of
the deliveries.

 

In case that a different place for the receipt of the crude oil is determined,
the Parties will make the adjustments established in the relevant item of the
formulas defined. All of the foregoing must be evidenced in the Particular
Conditions executed by the Parties for such purposes.

 

ELEVENTH CLAUSE – INDUSTRIAL SAFETY– HSE: It is a special obligation on the
charge of the Seller to have hygiene, industrial safety and occupational health
programs in force in the operation of transportation of the Crude oil up to the
Point (s) of Delivery.

 

TWELFTH CLAUSE - ADMINISTRATION AND MANAGEMENT OF THE AGREEMENT: ECOPETROL S.
A.’S Authorized Officer will designate the administration and management of the
Agreement; the designates will discharge the duties and obligations set forth in
the Guide for the Administration and Management of Contracts and / or Agreements
of ECOPETROL S. A., which THE SELLER declares to know.

 

THE BUYER will make an assessment of THE SELLER’S performance as Contractor at
the end of the term of the Particular Conditions or of the Agreement, according
to the instructions’ leaflet called “Contractors’ Performance Assessment”, which
will be provided by THE BUYER to THE SELLER once the Agreement is perfected.

 

THIRTEENTH CLAUSE - ASSIGNMENT: THE SELLER cannot assign, sell or transfer all
or any part of its rights and obligations herein contracted to any third party,
unless it has the prior written consent of the Buyer.

 

Likewise, regarding the corporate changes of THE SELLER, it will be enough if it
gives written notices of the changes to THE BUYER, within five (5) days from the
date of legalization, formalization and registration of the act of
transformation. In any case, THE BUYER reserves the right to make all types of
analyses, evaluations of conditions and capacities of the transformed company,
as well as requirements that may be necessary for the performance of the
Agreement, and it can ask THE SELLER for all the information that it considers
as relevant for the aforementioned purposes.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 12 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

THE BUYER will not be able to assign, sell or transfer all or any part of its
rights and obligations herein contracted to a third party, without the prior
written consent of the Seller.

 

Also, regarding the corporate changes of THE BUYER, it will be enough if it
gives written notices of the changes to THE SELLER, within five (5) days from
the date of legalization, formalization and registration of the act of
transformation. In any case THE SELLER reserves the right to make all types of
analyses, evaluations of conditions and capacities of the transformed company,
as well as requirements that may be necessary for the performance of the
Agreement, and it can ask THE BUYER for all the information that it considers as
relevant for the aforementioned purposes.

 

FOURTEENTH CLAUSE - FORFEITURE: THE BUYER will terminate the Agreement and it
will order its winding up “as is” when THE SELLER incurs in the conducts
prohibited by article 25 of Law 40 of 1993 (payment of sums of money to
extortionists or to conceal or collaborate, by any member of the management or
delegate of the Seller, in the payment for the release of an abducted person
that is an officer or employee of THE SELLER or of any of its affiliates).

 

In case that the forfeiture is declared, no indemnification shall be due to THE
SELLER, who will be subject to all the sanctions and disqualifications
established in the Law. The declaration of forfeiture will be considered as a
default. ECOPETROL S. A. will declare the forfeiture, having guaranteed the
right of defense of THE SELLER by reasoned Resolution that will be opportunely
notified to THE SELLER, who can lodge all legal remedies. THE SELLER shall have
the right, after the deductions that must be made pursuant to the clauses of
this Agreement, to receive the payment of the part of the goods or services
received to the satisfaction of the Buyer up to the date of declaration of the
forfeiture.

 

FIFTEENTH CLAUSE - FORCE MAJEURE, FORTUITOUS EVENT AND RELEASING EVENTS: The
obligations of any of the Parties derived from this Agreement and from the
Particular Conditions that cannot be complied with because of Force Majeure,
Fortuitous Event or Releasing Event, in whole or in part, will be suspended
throughout the time during which its effects subsist.

 

The Party that invokes the occurrence of a Force Majeure, Fortuitous Event or
Releasing Event, must give notice to the other Party of such situation, with the
start date and time, in an immediate manner by phone, and in writing one
business day after the occurrence of the event, submitting the evidences of the
occurrence of the event. The Party notified of the Force Majeure, Fortuitous
Event or Releasing Event may request the submission of additional information to
support such declaration, and the affected Parte must send it within five (5)
business days after the request was first made. If there are discrepancies among
the Parties regarding the occurrence of the event, they will proceed according
to the mechanisms for the resolution of controversies set forth in the
Nineteenth Clause of this document.

 

The Party that invokes the occurrence of a Force Majeure, Fortuitous Event or
Releasing Event must use its best efforts to cure the cause that led to its
declaration, and it will inform the other Party of the date and hour in which
the event was overcame.

 

For the purposes of this Agreement, it is construed as Force Majeure or
Fortuitous Event any event that can be classified as such according to the Law
Applicable, which is unforeseen and irresistible, duly proven and provided it is
beyond the control of the Parties, and it occurs without their misconduct or
negligence.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 13 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

Are considered as Force Majeure events or Fortuitous Event, among other, the
following acts or occurrences: a) Epidemics, landslides, hurricanes, floods,
avalanches, lightning, earthquakes, fore, tidal wave, shipwreck, disaster in
overland, air, river and maritime transportation, that directly or indirectly
contribute to or result in the impossibility of any of the Parties to comply
with their obligations. b) Acts or absence of acts of the Government and of the
Legislative and Judicial Branches, including laws, orders, regulations, decrees,
judgments, judicial actions, regulations, refusal of the issuance, renewal or
confirmation of permits and licenses, which are made by the Government or
competent authority with jurisdiction over the activities of production,
treatment, collection, transportation, distribution, handling and sale and
purchase of the crude oil and / or products, and which directly or indirectly
contribute to or result in the impossibility of any of the Parties to comply
with its obligations, or that harm in a serious and unjust manner the interests
of one or of both Parties, or that compromise in a serious manner their
financial capacity. c) Acts of civil disorder, including war, blockades,
insurrections, mutinies, protests en masse and a serious threat of any of the
foregoing, fully proven, and actions of the military forces related to or in
response of any civil disorder act, which directly or indirectly contributes to
or results in the impossibility of any of the Parties to comply with its
obligations.

 

Are considered as Releasing Events the following acts: a) The partial or total
impossibility for the operation and functioning of the facilities and
installations for the production, handling, transportation, delivery or receipt
of the crude oil and / or products, as well as of the ducts, tanker trucks,
boats or any other means employed for its transportation, as well as the
connections or the installations of any of the Parties, due to malicious acts of
third parties not within the control and direct management of the Seller or THE
BUYER and without their responsibility, such as terrorist or guerrilla attacks
or sabotages or the grave alterations of the public order, among other, which
directly or indirectly contribute to or result in the impossibility of any of
the Parties to comply with their obligations; b) the emergency stoppages of the
Seller’s or of the Buyer; c) Acts of industrial disorder including the illegal
cessation of activities and strike when these contribute to or result in the
impossibility of the Buyer to comply with its obligations and, d) Acts of
industrial disorder including the illegal cessation of activities and strike
when these contribute to or result in the impossibility of the Seller to comply
with its obligations .

 

FIRST PARAGRAPH: Under no circumstances the changes of the financial condition
of the Buyer or of the Seller will be considered as Releasing Event under this
Agreement.

 

Neither THE BUYER nor THE SELLER will be responsible for the noncompliance or
imperfect compliance of any or all their obligations determined in this
agreement; if said fault is caused by Force Majeure events, Fortuitous Event or
Releasing Event duly proven.

 

The Force Majeure, Fortuitous Event or Releasing Event will not release THE
BUYER from its obligation pay to THE SELLER the invoices for the supply of crude
that has been delivered by THE SELLER, according to the terms stipulated by this
Agreement.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 14 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

The occurrence of any of the events set forth in this clause will not release or
exonerate in any way the Parties from the compliance with their obligations
contracted and / or accrued before the occurrence of the events the subject
matter of this clause.

 

SIXTEENTH CLAUSE - APPLICATION OF THE COLOMBIAN LAWS: This Agreement and its
respective Particular Conditions are governed by the Colombian laws.

 

SEVENTEENTH CLAUSE - TAXES: Each one of the Parties in this sale and purchase
agreement represents that it knows and accepts the taxes and / or withholdings
that correspond to it according to the laws in force. The payment of all
national, departmental and municipal taxes, rates, charges, contributions,
installments or similar that accrue or that may accrue because of this
Agreement, including, but not limited to those incurred sue to the execution,
formalization, performance and termination or winding up of this Agreement, or
that arise after the date of execution of this Agreement, will be on the charge
of the taxpayer of the respective tax, who must pay them according to the laws
and regulations in force.

 

EIGHTEENTH CLAUSE - LEGALIZATION: This Agreement is perfected by the execution
thereof and with the signature of the Particular Conditions. For the purposes of
its publication, Ecopetrol’s relevant provisions set forth in its Procurement
Manual will be strictly complied with.

 

NINETEENTH CLAUSE - RESOLUTION OF CONFLICTS: In the event of differences,
conflicts or disputes related to the interpretation, performance and application
of this Agreement, the Parties will endeavor to resort to the alternative
mechanisms for the resolution of conflicts regulated in the law.

 

TWENTIETH CLAUSE – SPANISH LANGUAGE: This Agreement and its Particular
Conditions are written in the Spanish language and are the only manner of
obligations between the Parties. Any translation into another language will only
be for the purposes of reference of the Parties and under no circumstances will
affect the meaning or the interpretation of the Spanish version.

 

TWENTY FIRST CLAUSE - VALUE OF THE AGREEMENT: The value of the Agreement is
undetermined.

 

TWENTY SECOND CLAUSE - CONFIDENTIALITY of the INFORMATION: For the purposes of
this Agreement and of its Particular Conditions, the Party that discloses or
divulges the information will be hereinafter called Disclosing Party and the
party that receives the information will be hereinafter called Receiving Party.
The Parties agree that all the information of a technical, commercial,
industrial or financial nature that is submitted, exchanged and / or made by the
Parties pursuant to this Agreement or that any of the Parties develops, receives
or obtains in respect to this Agreement (hereinafter the “Confidential
Information” or the “Information”), will be subject to a strict reserve and
confidentiality, throughout the term of the Agreement and three (3) years after
the date of termination thereof.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 15 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

For the purposes of this Agreement it shall not be considered as Confidential
Information the information that: (i) is public knowledge at the time of
disclosure, or that becomes public knowledge after its disclosure, other than
from acts or omissions of the Receiving Party; (ii) is known by the Receiving
Party before or at the time of being received or obtained under this Agreement,
and such knowledge is not originated in the breach of a confidentiality
obligation, (iii) is developed by the Receiving Party in an independent manner
or based on information or documentation received from a third party, and it is
not, on its part, in breach of a confidentiality obligation; (iv) is received or
obtained, in good faith, by the Receiving Party, from a third party and it is
not, on its part, in breach of a confidentiality obligation; (v) its divulgation
and / or disclosure is demanded by the Receiving Party pursuant to the
application of the legislation in force, legal precedent, firm administrative
decision, order of a judicial and / or governmental authority with jurisdiction
over the Parties or their affiliates, or under to the regulations of any stock
exchange in which the shares of the Parties or related corporations are quoted,
and to the extent that the same is required.

 

The Receiving Party may disclose the Confidential Information to its directors,
officers, employees, agents, partners, representatives or associates, affiliates
and subordinates (generically called Representatives).

 

If a judicial or administrative authority requires or demands that the Receiving
Party, by virtue of the law, regulation or judicial resolution, submits any part
of the Information, said Receiving Party mat request the cooperation of the
Disclosing Party and, if it so considers, it will consult with it about the
measures that must be taken to maintain the confidentiality.

 

TWENTY THIRD CLAUSE - SPECIAL OBLIGATIONS OF THE SELLER RELATED TO THE
PREVENTION AND CONTROL OF MONEY LAUNDERING AND THE FINANCING OF TERRORISM (LA /
FT)

 

1.To fully comply with the legal provisions regarding prevention and control of
money laundering and Financing of terrorism (LA / FT) that may be applicable,
implementing, in an efficient and timely manner, the policies and the procedures
necessary for such purposes. To verify the compliance with this obligation the
Buyer will have the right to request financial, operational or compliance audits
of THE SELLER its subcontractors, suppliers and agents or to demand that THE
SELLER submits evaluations of its internal auditors, statutory auditors or a
qualified external consultant; and for these purposes, THE SELLER agrees to
establish all necessary mechanisms.

 

2.Not to perform operations with persons or entities the funds of which come
from illicit activities of those contemplated in the Colombian Criminal Code or
in any provision that replaces, adds to, or amends it, or regarding whom there
are well founded doubts about the origin of their funds, based on public
information.

 

3.To respect and obey Ecopetrol’s Corporate Governance Code, the Integral
Responsibility and Corporate Social Responsibility Policies, Ethics Code and the
policies for the prevention, control and management of the risk of money
laundering and financing of terrorism (LA / FT) of THE BUYER. For these
purposes, THE SELLER hereby represents that it knows such documents.

 

4.To refrain from utilizing its operations as an instrument for the concealment,
management, investment or exploitation, in any way, of money or other goods from
criminal activities or to give the appearance of legality to the transactions
and funds related to them, or destined to carry out illicit activities.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 16 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

5.To inform THE BUYER and to denounce before the competent authority the
commission of crimes that personally affect it, the occurrence of which has come
to its knowledge, in particular the crimes related to money laundering and the
financing of terrorism as demanded by article 67 of the Criminal Procedure Code
(Law 906 of 2004 as amended or repealed).

 

6.To report to THE BUYER, the incidents or issues that may affect its image or
reputation and / or that of THE BUYER’S, within three (3) business days after
the occurrence thereof, in order to manage the same in a consensual manner.

 

7.To answer, in a timely manner, all the information requirements as well as the
clarifications required by THE BUYER pursuant to this Agreement.

 

8.Not to use the funds that it will receive from THE BUYER to carry out any
illicit activity of those contemplated in the Colombian Criminal Code, as well
as to adopt measures aimed to prevent that their employees or contractors do so;

 

PARAGRAPH: Regarding agreements related to the commercialization of substances
susceptible of being utilized for the production of illicit narcotics, THE
SELLER must evidence the full compliance with the registration, prevention and
control obligations imposed by the Justice Ministry; in the same way, it must
contribute to the discovery and internal report of operations of which it has
been suspected that are related to drug trafficking activities. (United Nations’
Convention against the illicit traffic of narcotics and psychotropic substances,
signed in Vienna on the 20th of December of 1988, and approved by Law 67 of 1993
and enacted by Decree 671 of 1995). To verify the compliance with this
obligation, the Buyer shall be entitled to carry out or request financial,
operational or compliance audits of THE SELLER its subcontractors, suppliers and
agents or to demand that THE SELLER submits evaluations of its internal
auditors, statutory auditors or a qualified external consultant; and for these
purposes, THE SELLER agrees to establish all mechanisms that may be required.

 

9.To inform ECOPETROL S. A. of the fact that it has been included in any of the
national or international restrictive lists related to money laundering and the
Financing of terrorism.

 

TWENTY FOURTH CLAUSE - EARLY TERMINATION:

 

24.1 THE SELLER or THE BUYER may terminate, at any time, this Sale and Purchase
Agreement and that Party shall not have the obligation to indemnify any damages
to the other party, provided that the party that wishes to terminate the
Agreement in an early manner sends to the other party a written communication
thirty (30) calendar days before the date in which it desires to terminate the
Agreement.

 

24.2 Are considered as cause of early termination of the Agreement without
indemnification in favor of THE SELLER the breach of the obligations in the
charge of THE SELLER and in particular:

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 17 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

1.When THE SELLER or some of its shareholders, associates or partners that
directly or indirectly own FIVE PER CENT (5%) or more of the equity, share or
participation, or any of its directors, officers, or its statutory auditor,
appear in the international lists that are binding for Colombia according to the
international law (United Nations’ lists) or in the lists of the OFAC.

2.When there are, against THE SELLER or of its shareholders, associates or
partners that directly or indirectly own FIVE PER CENT (5%) or more of the
equity, share or participation, or any of its directors, officers, or its
statutory auditor investigations or criminal proceedings fro crimes related to
the financing of terrorism, l money laundering and their source crimes, or if
there is public information regarding such persons, which could make THE BUYER
face a legal or reputational risk.

3.When there are elements or circumstances that may represent for THE BUYER
reputational, legal, operational or contagion risks, related to the money
laundering and / or the Financing of terrorism.

4.When there are elements present that raise founded doubts about the legality
of the operations of THE SELLER, the lawfulness of its resources or that THE
SELLER has made transactions or carried out operations pursuant to those
activities or in favor of personas related with them.

5.When there are mistakes, inconsistencies, discrepancies or falsity in the
documentation and information furnished by THE SELLER for the execution and
performance of this Agreement.

6.When THE SELLER incurs, because of the Agreement and in respect to the armed
groups organized outside the law, in any of the following conducts:

 

·To yield without justification to the threats made by those groups;

·To receive, supply, manage, intervene, finance, transfer, keep, transport,
store or conserve monies or assets that come from or that are destined to such
groups or to cooperate and give help to them;

·To build, assign, lease, make available, facilitate or transfer at any title
whatsoever, goods to be destined to the concealment of persons or to the deposit
or storage of assets that belong to such groups;

·To halt, suspend or reduce in a notorious manner the compliance with their
contractual obligations under the instruction of such groups.

·To fail to comply with the duty to denounce criminal activities the commission
of which is attributable to such groups that may come to its knowledge because
of the Agreement. (Article 31 of Law 782 of 2002, extended by article 1 of Law
1421 of 2010).

 

24.3 In the same way, THE BUYER may terminate the contractual relationship if
THE SELLER incurs in any of the following conduct:

 

1.To yield without justification to the threats made by armed groups outside the
law.

2.To receive, supply, manage, intervene, finance, transfer, keep, transport,
store or conserve monies or assets that come from or that are destined to such
groups or to cooperate and give help to them.

3.To build, assign, lease, make available, facilitate or transfer at any title
whatsoever, goods to be destined to the concealment of persons or to the deposit
or storage of assets that belong to such groups.

4.To halt, suspend or reduce in a notorious manner the compliance with their
contractual obligations under the instruction of such groups.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 18 - of 19

 

 

Free English translation of Spanish language document

 

[tex10-1a.jpg] 

 

COMMERCIAL AND MARKETING VICE PRESIDENCY

REFINED PRODUCTS AND CRUDE OILS’ NATIONAL MANAGER

 

5.To fail to comply with the duty to denounce criminal activities the commission
of which is attributable to such groups that may come to its knowledge because
of the Agreement.

 

For these purposes, THE SELLER the conduct of its agents or dependents, of which
it is aware, is a fact of the seller.

 

TWENTY FIFTH CLAUSE - LAW AND REGULATIONS APPLICABLE

 

25.1 This Agreement will be governed by the Colombian law and it will be
governed by the Parties and judicial or administrative authorities, considering
the following criteria and priorities: 1) The Particular Conditions of this
Agreement, which will be applied to the maximum extent and effect possible in
all cases; 2) theses General Conditions; and, 3) the legislation in force to the
extent applicable to this Agreement, construed according to the clauses and
intention of the Parties to this Agreement.

 

25.2 This Agreement shall inure to the benefit of the Parties. In the event that
for whatever change in the laws and / or provisions that come into force after
the date of execution of this Agreement, demands that the Parties involved amend
this Agreement or enter into other agreements with third parties to continue
complying with their obligations there under, these amendments or new agreements
musty be greed upon by the amendments or new agreements must be agreed upon by
the Parties.

 

25.3 In case that any provision of this Agreement for whatever reason is
declared or becomes invalid or unenforceable under any law, provision,
regulation or mandate that is final and non – appealable of any authority with
jurisdiction, such law or decision will not affect the validity of the remaining
part of this Agreement and the remaining part will remain in full force and
effect as if this Agreement had been granted without the invalid and
unenforceable part. In case that the invalidity, unenforceability, amendment or
amendment of any provision of this Agreement alters in a substantial manner the
economic equation of the Parties, said Agreement will remain in force and the
Parties will negotiate, in an opportune manner, in good faith, to restore it as
close as possible to its original effect, according to the initial intention of
the Parties and to eliminate the adverse economic effects.

 

25.4 This Agreement constitutes the entire agreement of THE SELLER and THE BUYER
regarding the purchase and Delivery of crude oil and / or products by THE SELLER
to THE BUYER and replaces and incorporates all prior covenants and agreements,
verbal or written, that the Parties may have in respect to the specific object
of this Agreement.

 

25.5 This Agreement can only be amended by means of a new agreement entered into
by the Parties.

 

TWENTY SIXTH CLAUSE - DOMICILE: For all legal purposes, the domicile of this
Agreement will be the city of Bogotá D.C.

 

GENERAL CONDITIONS OF THE CRUDE OIL PURCHASE AGREEMENT
Page - 19 - of 19



 

